Citation Nr: 0826491	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-42 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic 
ulcer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
February 1953 to February 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  This case was 
before the Board in May 2007 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  An April 1983 Board decision denied service connection 
for gastrointestinal disorder on the basis that no 
complaints, findings, or diagnosis of gastrointestinal 
disorder were noted during the veteran's military service 
(essentially that any current gastrointestinal disorder was 
unrelated to the veteran's service).

2.  Evidence received since the April 1983 decision is either 
cumulative to, or redundant of, the evidence of record at 
that time; does not tend to relate a current gastrointestinal 
disorder (to include peptic ulcer) to the veteran's service; 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for peptic ulcer may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2007 letter provided the veteran notice of the 
evidence needed to support his claim, and advised him of his 
and VA's responsibilities in the development of the claim.  
He was also provided notice of the specific evidence needed 
to reopen the claim of service connection for peptic ulcer 
(See Kent v. Nicholson, 20 Vet. App. 1 (2006)).  While VCAA 
notice was not given prior to the rating on appeal, the 
veteran had ample opportunity to respond to his notice letter 
and participate in the adjudicatory/appeal process.  He is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred along the way.

Significantly, when a veteran seeks to reopen a claim of 
service connection, the duty to assist by arranging for a VA 
examination or securing a medical advisory opinion does not 
attach unless the claim is reopened.  38 C.F.R. § 
3.159(c)(4)(C).  The veteran has not identified any pertinent 
evidence that is outstanding.  Evidentiary development in 
this matter is complete to the extent possible.
II.  Claim to Reopen

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7104.  However, under 38 U.S.C.A. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from February 1953 to 
February 1956.  His February 1953 enlistment examination 
report notes a history of abdominal distress, but not since 
having an appendectomy in 1951.  The veteran's service 
medical records (SMRs), including a February 1956 separation 
examination report, are silent for complaints, findings, or a 
diagnosis of gastrointestinal disorder.  

Post-service (December 19810 VA treatment records note the 
veteran's complaints of epigastric pain since January 1981.  
The veteran was hospitalized.  Stools were guaiac positive.  
Tests and laboratory procedures were negative for the common 
causes of this type of pain (ulcers, tumors, etc.).  The 
diagnosis was epigastric post-prandial pain of unknown 
etiology.  

In a statement received by VA in May 1982, the veteran's 
friend stated that the veteran had been suffering from 
stomach ulcers ever since his discharge from service.  She 
stated that she drove the veteran to his medical appointments 
in the 1950s and 1960s.

A private treatment record received by VA in July 1982 notes 
that the veteran had acute hiatal hernia symptomatology.

Service connection for gastrointestinal disorder was denied 
by an unappealed Board decision in April 1982.  The Board 
found that that no complaints, findings, or diagnosis of 
gastrointestinal disorder were noted during the veteran's 
military service (essentially that any current 
gastrointestinal disorder was unrelated to the veteran's 
service).

Evidence received since the April 1982 Board decision 
includes: VA and private treatment records dated from 1981 to 
2007; lay statements received in August 2007; and numerous 
statements from the veteran received from 2003 to 2007.  The 
1981 VA treatment records are duplicates of those previously 
considered by the Board in 1982; therefore, this evidence is 
not new.  The majority of the VA and private medical records 
added to the claims file since April 1982 refer to 
disabilities not herein at issue.  In addition, the remaining 
records show the veteran's post-service treatment for peptic 
ulcers (in 1987) and complaints of indigestion and heartburn 
(in 2007).  None of the medical records tend to relate a 
current diagnosis of peptic ulcer to the veteran's service.  
As the medical evidence received since April 1982 does not 
relate (positively) to the unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

In their August 2007 statements, the veteran's sisters and 
brother essentially maintain that the veteran had additional 
health problems after his military service.  In particular, 
one sister stated that the veteran was extremely nervous and 
had an upset stomach upon his return from service.  No 
medical or other competent evidence was submitted to support 
these allegations.  In his various statements, the veteran 
maintains that his stomach problems began during boot camp 
and continue to this day.  Again, no medical or other 
competent evidence was submitted to support these 
allegations.  The veteran and his family members are 
laypersons, and lack medical training and expertise to render 
a competent opinion on a matter, such as the relationship 
between a current disability and the veteran's military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for peptic ulcer may not be 
reopened.


ORDER

The appeal to reopen a claim of service connection for peptic 
ulcer is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


